DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is insufficient description of the first, second, and third structural components and the elements are not identifiable in the drawings. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is a lack of description in the specification and drawings to reference terms and structural limitations claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingo Teufel et al. U.S. Patent Publication 2013/0320736 A1 (Teufel).
Regarding claim 1, Teufel discloses a motor vehicle seat adjustable from an entry position to a use position or vice versa (Figure 16-19), said motor vehicle seat comprising: first, second and third structural components which are movable relative to each other; and a locking device configured to impede a movement of the second structural component relative to the third structural component, when the first structural element is unlocked by a movement relative to the second structural component ([0073-0076, 0095-0098]).  
Regarding claim 2, Teufel discloses the motor vehicle seat wherein the motor vehicle seat is constructed to transition manually between the entry position and the use position ([0072]).  
Regarding claim 3, Teufel discloses the motor vehicle seat wherein the locking device includes a locking element ([0073-0076, 0095-0098]).  
Regarding claim 4, Teufel discloses the motor vehicle seat further comprising an unlocking element for releasing the locking device ([0054-0055, 0060]).  
Regarding claim 5, Teufel discloses the motor vehicle seat wherein the unlocking element is arranged on the first structural component, whereas the locking device is arranged on one of the second and third structural components (Figure 1 Element 11, 21, 23 [0055]).  
Regarding claim 6, Teufel discloses the motor vehicle seat further comprising a longitudinal seat adjuster including a lower rail to define the second component (Element 9), said locking device including a hook configured to include a groove (Figure 2-4), and a retaining element mounted to the lower rail of the longitudinal seat adjuster and guided in the groove of the hook ([0082]).  
Regarding claim 7, Teufel discloses the motor vehicle seat wherein the longitudinal seat adjuster includes a lower rail to define the first component (Element 9), said unlocking element being arranged on the lower rail of the longitudinal seat adjuster and interacting with the retaining element (Figure 21-22, [0082]).  
Regarding claim 8, Teufel discloses a method for adjusting a motor vehicle seat from an entry position to a use position or vice versa, said method comprising: allowing first, second and third structural components of the motor vehicle seat to move relative to each other during adjustment from the entry position to the use position or vice versa; actuating a locking device for impeding a movement of the second structural component relative to the third structural component; and unlocking the locking device by moving the first structural component relative to the second structural component ([0051-0056]).  
Regarding claim 9, Teufel discloses the method further comprising engaging an unlocking element of the first structural component with an element of the locking device, when the first structural component moves relative to the second structural component ([0054-0057]).  
Regarding claim 10, Teufel discloses the method wherein the element is a deblocker which is engaged by the unlocking element, when the first structural component moves relative to the second structural component, and further comprising releasing a movement of a locking element of the locking device by a movement of the deblocker (Figure 23-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636